[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Upon presentment to this court by the plaintiff that Ernest J. Diette, Jr. of Orange, Connecticut has been guilty of misconduct involving his character, integrity and professional standing and conduct, the court finds the following facts. CT Page 624
Ernest J. Diette, Jr. (Respondent) was admitted as a member of the Bar of the State of Connecticut on September 22, 1970. During November and December of 1987, Lary Filkoff, a court reporter, prepared transcripts at the request of the Respondent.
The Respondent did not pay Mr. Filkoff for the transcripts. After failing to receive payment, Mr. Filkoff filed a grievance complaint against the Respondent on August 31, 1988.
Prior to May 4, 1989 Mr. Filkoff obtained a judgment against the Respondent in Superior Court in Manchester in the amount of $925. On May 4, 1989 the court entered an order that the Respondent would make bi-weekly payments to Mr. Filkoff in the amount of $50 beginning May 12, 1989.
On July 20, 1989, the Statewide Grievance Committee issued a Reprimand against the Respondent for a violation of Rule 8.4(d), engaging in conduct prejudicial to the administration of justice, for failing to abide by a court judgment and order.
The Respondent intentionally delayed payment of the judgment and as of the present date, has not paid the full amount of the judgment.
By disregarding the order of the court entered on May 4, 1989 regarding payment due on a judgment of the court, the Respondent has violated rule 8.4(d) of the Rules of Professional Conduct, which provides that it is professional misconduct for a lawyer to "Engage in conduct that is prejudicial to the Administration of justice."
Based on the foregoing a reprimand is hereby issued against Ernest J. Diette, Jr.
By The Court Aurigemma, J. CT Page 625